DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             With respect to claims 1 and 12, claims are indefinite because they are drafted in such a way that it is not clear whether they are drawn to the sub-combination of an active grinding media or to the combination of an active grinding media and a tube. For example, only, and with reference to claim 1, line 1 thereof recite “An active grinding media for homogenizing a sample in a tube…”, indicating that what is claimed is the sub-combination of an active grinding media. On the other hand, portions of the claim recite limitations on the tube or limitations that are dependent on the tube (note the limitations in lines 4-5 of the claim, the limitation in lines 7-8 that the active grinding media travels in a first direction until a first one of the end impact surfaces impacts a first end of the tube for example) Also, note lines 15-17 stating that a second discharging force of the intermediate compressible portion toward the first end of the tube to complete an oscillatory cycle, wherein the oscillatory cycle is repeated…. These elements indicate that perhaps the applicant’s intention is to claim the tube in combination with the active grinding media. All of the independent claims rejected under the aforementioned grounds contain the same defects.
	        In this office action it is presumed that the claims are drawn to the sub-combination of the active grinding media only, in order to give the claims their broadest reasonable interpretation during examination, per applicable rules. Accordingly, all references in the claims to the tube are only to be statements of intended use with regard to the claimed active grinding media. Said differently, all such features are not considered to further structurally limit the claimed active grinding media.
However, clarification of the scope of the claims is required in response to this office action. Should applicant desire to claim the tube in any claim, and then the same should be clearly done. The applicant is reminded that it is by now well settled that features not claimed may not be relied upon in support of patentability.
Claims 4 and 13 are indefinite because it is not clear what the word “generally” is intended to encompass. 
In claims 7 and 16: the phrase “wherein the active grinding media body has a width selected to limit a maximum angle from axial of the active grinding media body” is vague as used. It is not clear what angle the applicant is referring to. How does the width limit an angle? A maximum angle of what?
With respect to claims 8 and 17:  the phrase “the active grinding media body width is about 50 percent to about 80 percent of the tube width” is vague since you can pick a value more than 80 or less than 50 and still be within the specific range claimed. Therefore, this limitation is considered indefinite since the resulting claim does not clearly set forth the meets and bounds of the patent protection desired. The applicant should consider deleting at least one of the “about”.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-3, 9-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 326656, hereinafter, GB’6563.
GB’6563 discloses in Figs. 1-4, a grinding media (a and b) made of resiliently material (claim 1, spring steel) with a flow-through opening (Figs. 2 and 4) for tube (page 1 lines 42-44).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 4-8, 11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over GB’6563.
The limitations of these claims would have been obvious modifications by one skilled in the art once the basic apparatus was known as in GB’6563. Providing specific dimensions such as length and width for the grinding media body and the tube would have been well within the scope of one skilled in the art and of no patentable merit especially since the applicant has not disclosed that these limitations solves any stated problem or is for any particular purpose. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of GB’6563, because the changes do not appear to provide any unexpected result.
Since the device disclosed in the reference includes all of the structural elements of the claims it is presumed to be capable of all the claimed functions such as those set forth in the claims. Additionally, the method steps recited in claims 11 and 18-20 would be met during the normal operation of the apparatus disclosed by GB’6563. 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose a grinding media.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/Primary Examiner, Art Unit 3725